Case 0:20-cv-60416-RS Document 1-41 Entered on FLSD Docket 02/26/2020 Page 1 of 3




                  EXHIBIT 39
Case 0:20-cv-60416-RS Document 1-41 Entered on FLSD Docket 02/26/2020 Page 2 of 3




Sophos Email
Cloud Email security powered by artificial intelligence
Sophos Email is cloud email security simply delivered through
Sophos Central’s easy-to-use single management console.
Protecting your people from unwanted and malicious email threats
today, and tomorrow, with the latest artificial intelligence.



Highlights                      Smarter Email Security
ÌÌ Predictive email security    Today’s email threats move fast, and malicious files look more and more like benign
   able to block known and      files. Growing businesses need predictive email security - defeating today’s threats
   unknow threats               with an eye on tomorrow.

ÌÌ Stop ransomware, spam,
                                See the Future
   and phishing attacks
                                Using the same technology as our award-winning Intercept X, the artificial
ÌÌ Support for all major        intelligence built into Sophos Email’s Sandstorm sandboxing technology is a deep
   platforms                    learning neural network, able to detect suspicious payloads containing threats,
                                malware and unwanted applications, as well as high-level threats embedded in
ÌÌ Automatic Active Directory
                                documents, including ransomware.
   Synchronization
                                Sophos Sandstorm detonates these files in series of virtual machines, simulating
ÌÌ Self-Service Portal with
                                a real end user environment where behavior can be monitored. Delivering safe
   end-user and admin
                                documents – not just PDFs.
   controls
                                Block Stealth Attacks
                                Protecting employees from malicious website links, our advanced URL protection is
                                out-smarting attackers who slip phishing URLs past traditional gateways - delaying
                                the upload of malware to websites until after the email is delivered. Sophos Time-of-
                                Click checks website reputation before delivery and at the time you click – blocking
                                stealthy, delayed attacks.

                                Trust Your Inbox
                                Attackers relentlessly target organizations with spam, phishing, and advanced
                                socially engineered attacks. Automate phishing imposter defense with Sophos Email
                                authentication. Protecting your employees from phishing attacks using fraudulent
                                email addresses that impersonate trusted contacts and domains, before they reach
                                the inbox.

                                Using a combination of SPF, DKIM and DMARC authentication techniques and email
                                header analysis, Sophos Email allows you to identify and allow legitimate emails from
                                trusted partners, and block the imposter – allowing you to trust your inbox again.
Case 0:20-cv-60416-RS Document 1-41 Entered on FLSD Docket 02/26/2020 Page 3 of 3
Sophos Email

Flexible Deployment                                                                                        How to Buy
Sophos Email was born to be flexible. Creating unique                                                      Priced per user with bands from 5 to 5000+, Sophos Email
security policies for individuals, groups or the whole domain                                              keeps things simple so you can focus on protecting your
can be done in minutes – saving you valuable time.                                                         business, data and employees.

While seamless integration with Microsoft Office 365,
                                                                                                           Sophos Email Features
Google G Suite, on-premises Exchange 2003+, and many
more email providers, allows you to protect any email                                                                    Protection and Management             Email Advanced
service where you control the domain and DNS records.
Best of all - activation is completely in your control, with                                                Inbound Message Scanning

administrator controls and end-user self-service for
                                                                                                            Outbound Message Scanning
common day-to-day tasks.
                                                                                                            Domain / Group / User Policies
Secure Office 365
                                                                                                            Admin and User Quarantine
The answer for business-grade email. Email, Office,
Collaboration – Microsoft Office 365 is a great tool for                                                    Admin Allow / Block Lists
businesses to stay productive. But as customers move
to O365, the security features often don’t live up to                                                       AD Sync or Azure AD Sync

expectations. Great collaboration needs great security, and
                                                                                                            24/7 Emergency Inbox
Sophos Email provides a simple solution:
                                                                                                            Message Processing Locations
  ÌÌ One Advanced license secures Office 365 from                                                           (Dublin, Frankfurt, USA)

     the latest spam, phishing and advanced threats                                                         Anti Spam Filters

  ÌÌ Ensure compliance with a choice of location
                                                                                                            Delay Queue
     for email scanning and sandbox analysis
                                                                                                            Inbound SPF, DKIM and DMARC
  ÌÌ Single easy-to-use management console
                                                                                                            Anti Virus Filters
Getting Started is Easy
Deployment requires a simple MX record change to route                                                      Time-of-Click URL Protection

email through Sophos Central, and you can simply bring
                                                                                                            Sophos Sandstorm
in users and their mailboxes with our handy Azure and on
premise Active Directory synchronization tools.                                                             Sophos Sandstorm Locations
                                                                                                            (Dublin, Japan, USA)




                                                                                                             Try it now for free
                                                                                                             Register for a free 30-day evaluation
                                                                                                             at sophos.com/email.


United Kingdom and Worldwide Sales                           North American Sales                             Australia and New Zealand Sales        Asia Sales
Tel: +44 (0)8447 671131                                      Toll Free: 1-866-866-2802                        Tel: +61 2 9409 9100                   Tel: +65 62244168
Email: sales@sophos.com                                      Email: nasales@sophos.com                        Email: sales@sophos.com.au             Email: salesasia@sophos.com


© Copyright 2018. Sophos Ltd. All rights reserved.
Registered in England and Wales No. 2096520, The Pentagon, Abingdon Science Park, Abingdon, OX14 3YP, UK
Sophos is the registered trademark of Sophos Ltd. All other product and company names mentioned are
trademarks or registered trademarks of their respective owners.

2018-06-08 DSNA (PC)
